United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
                  IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT                     December 8, 2004

                                                                 Charles R. Fulbruge III
                                                                         Clerk
                                No. 03-20907
                              Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

RAZA HUSAIN,

                                         Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                            (H-02-CV-2469)
                           (H-98-CR-105-1)
                        --------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Raza Husain, federal prisoner #79193-079,

appeals the district court’s denial of the ineffective-assistance-

of-counsel claim raised in his 28 U.S.C. § 2255 motion challenging

his conviction and sentence for two counts of possession of a

machine gun, two counts of unlawful transfer of a machine gun to

another person, and one count of corruptly attempting to persuade

another to withhold information from an Alcohol, Tobacco & Firearms

(ATF)    agent.      Husain   contends   that    his   trial    counsel      was

*
  Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
ineffective for not introducing the report of C.E. Anderson, a gun

examiner who examined and test fired six of the guns involved in

the instant case. Husain argues that the conclusions in Anderson’s

report differed from the conclusions of the ATF agent who testified

at trial that all six guns were fully automatic.

     Anderson’s report concluded that two of the guns fired only

semi-automatic, but that all six of the guns had been “altered to

discharge full automatic, or the intent to make them discharge full

automatic.”   The definition of machine gun includes any weapon

“designed to shoot . . . automatically.”      26 U.S.C. § 5845(b).

Although the attempt to alter some of the guns to fire in the full

automatic mode failed, they were “designed” by alteration to shoot

. . . automatically.”   Id.   Thus, Husain has failed to demonstrate

that he was prejudiced by counsel’s failure to introduce the

Anderson report.   See Strickland v. Washington, 466 U.S. 668, 687

(1984).

AFFIRMED.




                                  2